UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2389



PAUL L. EPLEY,

                                              Plaintiff - Appellant,

          versus


MILTON E.    WEST;   DEPARTMENT   OF   VETERANS
AFFAIRS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Chief
District Judge. (CA-98-85-1)


Submitted:   December 8, 1998           Decided:    December 29, 1998


Before WIDENER and MURNAGHAN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul L. Epley, Appellant Pro Se. Gill Paul Beck, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Paul Epley appeals from the district court’s order dismissing

his claim under the Federal Torts Claims Act (“FTCA”) for failure

to exhaust his administrative remedies.        Epley sued both the

Veteran’s Administration (“VA”) and an employee, Milton E. West,

for false arrest.     Our review of the record discloses that the

United States was properly substituted as a party.    See Gutierrez

de Martinez v. Lamagno, 515 U.S. 417, 435-36 (1995); Gutierrez de

Martinez v. Drug Enforcement Admin., 111 F.3d 1148, 1155 (4th Cir.

1997), cert. denied, ___ U.S. ___, 66 U.S.L.W. 3295, 66 U.S.L.W.

3296    (U.S. Oct. 20, 1997) (No. 97-104).    Although the district

court correctly concluded that Epley failed to exhaust his admin-

istrative remedies on this claim, we affirm the dismissal because

the claim is barred by sovereign immunity.       The FTCA’s limited

waiver of sovereign immunity excludes claims for false arrest. See

28 U.S.C.A. § 2680(h) (West 1994 & Supp. 1998). Therefore, Epley’s

claim is barred by sovereign immunity.

       Accordingly, we affirm the judgment of the district court on

this basis.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                  2